                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
 v.                                                 §   CRIMINAL NO. 4:14-CR-024-ALM-CAN
                                                    §
 KIMBERLY DESIREE OTIS                              §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

       Pending before the Court is the Government’s request for revocation of Defendant’s

supervised release. After the District Court referred the matter to this Court for a report and

recommendation, the Court conducted a hearing on April 27, 2021, to determine whether

Defendant violated her supervised release. Defendant was represented by Michelle Allen-McCoy.

The Government was represented by Colleen Bloss.

       On September 8, 2015 United States District Judge Amos L. Mazzant, III sentenced

Defendant to a term of sixty (60) months’ imprisonment, five (5) years of supervised release, and

a special assessment fee of $100.

       On March 31, 2021, the U.S. Probation Officer filed a Petition for Warrant or Summons

for Offender under Supervision (the “Petition”) (Dkt. 247). The Petition asserts Defendant violated

the following conditions of supervision: (1) Defendant shall not purchase, possess, or use any

controlled substance, except as prescribed by a physician; (2) Defendant shall not associate with

any persons engaged in criminal activity and shall not associate with any person convicted of a

felony, unless granted permission to do so by the probation officer; and (3) Defendant shall notify

the probation officer within seventy-two (72) hours of being arrested or questioned by a law

enforcement officer.



                                                1
           The Petition asserts that Defendant violated these conditions because: (1) Defendant

    admitted to using opiates and benzodiazepines on June 1, 2020, tested positive for benzodiazepines

    on September 21 and November 18, 2020, admitted to using benzodiazepines without a

    prescription on March 15, 2021, and tested positive for benzodiazepines and marijuana on March

    19, 2021; (2) Defendant had contact with a convicted felon on July 15, 2020 without permission

    from her probation officer; and (3) Defendant did not notify her probation officer within seventy-

    two (72) hours after having contact with the Daingerfield Police Department on July 15, 2020.

           At the April 27, 2021 hearing, Defendant entered a plea of true to allegation 1, and the

    Government dismissed allegations 2 and 3. See Dkt. 258. Defendant also consented to revocation

    of her supervised release and waived her right to appear before the District Judge. See Dkt. 259.

    The Court finds that Defendant has violated the terms of her supervised release, and thus, her

    supervised release should be revoked.

                                        RECOMMENDATION

           Pursuant to the Sentencing Reform Act of 1984, and having considered the arguments

    presented at the April 27, 2021 hearing, the Court recommends that Defendant be committed to

    the custody of the Bureau of Prisons to be imprisoned for a term of five (5) months, followed by

.   twenty-four (24) months of supervised release with the same conditions of release previously

    imposed, with the exception of obtaining a GED, as Defendant has satisfied this condition. The

    Court further recommends Defendant be placed at a Federal Bureau of Prisons facility in

    Bryan, Texas, if appropriate.

            So ORDERED and SIGNED this 28th day of April, 2021.




                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED
                                                   2     STATES MAGISTRATE JUDGE
